UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2729



In Re:   RICHARD E. WHITAKER,
                                                              Debtor.
_________________________


DESIGN & PRODUCTION, INCORPORATED,

                                               Plaintiff - Appellee,

           versus


RICHARD E. WHITAKER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1085-A, BK-94-14858-DOT, AP-95-1024)


Submitted:   April 27, 1999                 Decided:   August 9, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael H. Doherty, HOLMES & DOHERTY, P.C., Arlington, Virginia,
for Appellant. Edward J. Tolchin, FETTMANN, TOLCHIN & MAJORS, P.C.,
Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard E. Whitaker, a debtor under Chapter 7 of the Bank-

ruptcy Code, appeals a final order of the district court, affirming

the judgment of the bankruptcy court, which held that $77,041 of a

judgment debt Whitaker owes to appellee Design & Production, Inc.,

is nondischargeable under 11 U.S.C.A. § 523(a)(4) (West 1993).   We

have examined the record and considered the arguments presented in

the parties’ briefs, and we now affirm the judgment of the district

court for the reasons given by that court in its memorandum opin-

ion. Whitaker v. Design & Production, Inc., Nos. 98-1085-A; BK-94-

14858-DOT; AP-95-1024 (E.D. Va., Oct. 20, 1998).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and oral argument

would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 19, 1998, the district court’s records show that it was
entered on the docket sheet on October 20, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2